 Case 19-02015-jw            Doc 7        Filed 04/09/19 Entered 04/09/19 10:27:16                     Desc Main
                                          Document      Page 1 of 11



                                        UNITED STATES BANKRUPTCY COURT

                                          DISTRICT OF SOUTH CAROLINA


 IN RE:                                                        CASE NO: 19-02015

 Tiffany White                                                 CHAPTER 13

                              DEBTOR(S)


 Address: 637 Haven Road          _

           Ridgeville, South Carolina 29472

  Last four digits of Social-Security

 xxx-xx-9148


                                   NOTICE OF OPPORTUNITY TO OBJECT

       The debtor(s) in the above captioned case filed a chapter 13 plan on April 9, 2019. The plan is attached.

    Your rights may be affected by the plan. You should read the plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult
one.)

       Any objection to confirmation of the chapter 13 plan must be filed with the Court at 1100 Laurel Street,
Columbia, SC 29201-2423 and served on the chapter 13 trustee, the debtor(s), and any attorney for the debtor(s) no
later than 21 days after the service of the chapter 13 plan as computed under Fed.R. Bankr.P. 9006(a). Objections to
confirmation may be overruled if filed late or the objecting party fails to appear and prosecute the objection. If no
objection is timely filed, the plan may be confirmed by the Court without further notice.

     If you file an objection, you or your attorney must attend the hearing scheduled by the court on confirmation of
the plan. Notice of the confirmation hearing is provided in section 9 of the Notice of Chapter 13 Bankruptcy Case.
However, the Court may set an earlier status hearing on any objection upon notice of the applicable parties.

       If you or your attorney do not take these steps, the court may determine that you do not oppose the terms or
relief sought in the plan and may enter an order confirming the plan.

 Date: ____04/09/19_____________                   /s/ Michael Matthews__________________
                                                   Michael Matthews Esquire #10012
                                                   2015 Boundary Street Ste 319
                                                   Beaufort, South Carolina 29902
                                                   (843) 379-0702




                                                         -1-
                 Case 19-02015-jw                    Doc 7        Filed 04/09/19 Entered 04/09/19 10:27:16 Desc Main
                                                                  Document      Page 2 of 11
                                                                                                    _ Check if this is a modified
Fill in this information to identify your case:                                                                               plan, and list below the
                                                                                                                              sections of the plan that have
Debtor 1          _     Tiffany White                                ________________                                         been changed.
                      First Name                Middle Name               Last Name

                                                                                                                          _     Pre-confirmation modification
Debtor 2           ________________________________ ________________________________
(Spouse, if filing) First Name                  Middle Name               Last Name                                       ❑      Post-confirmation modification


United States Bankruptcy Court for the: District of South Carolina


Case number           ___19___02015______________________
(If known)




 District of South Carolina
 Chapter 13 Plan                                                                                                                                                12/17


   Part 1:            Notices

 To Debtors:              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                          indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                          Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                          In the following notice to creditors, you must check each box that applies.

 To Creditors:            Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                          You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                          an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                          requested in this document.
                          If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                          confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                          Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
                          Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure 3002, you must file a timely proof of claim in order to
                          be paid under any plan. Confirmation of this plan does not bar a party in interest from objecting to a claim.
                          The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                          includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will
                          be ineffective if set out later in the plan.


      1.1       A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial                   X Included       _ Not included
                payment or no payment at all to the secured creditor

      1.2       Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in                    _ Included       X Not included
                Section 3.4

      1.3       Nonstandard provisions, set out in Part 8                                                                         X Included       ☐ Not included

      1.4       Conduit Mortgage Payments: ongoing mortgage payments made by the trustee through plan, set                        ☐ Included       x Not included
                out in Section 3.1(c) and in Part 8
            Case 19-02015-jw                 Doc 7        Filed 04/09/19 Entered 04/09/19 10:27:16                               Desc Main
                                                          Document      Page 3 of 11
Debtor ___________________________________________                                                    Case Number _______________________

 Part 2:      Plan Payments and Length of Plan



2.1 The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary for the
     execution of the plan.
     Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
     follows:

      $ __767.00______         per month       for _58____          months
The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to the
plan. The stipulation is effective upon filing with the Court.
Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.


2.2 Regular payments to the trustee will be made from future income in the following manner:

     Check all that apply.
     ☐     The debtor will make payments pursuant to a payroll deduction order.
     _     The debtor will make payments directly to the trustee.
     X     Other (specify method of payment):_____TFS_____________.


2.3 Income tax refunds.

     Check one.
     x     The debtor will retain any income tax refunds received during the plan term.

     ☐     The debtor will treat income tax refunds as follows:

            ____________________________________________________________________________________________________
     Additional payments.

     Check one.
     x     None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

    ☐ The debtor will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated
amount, and date of each anticipated payment.
        ___________________________________________________________________________________________________________



 Part 3:      Treatment of Secured Claims


To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if
a claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended,
shall be treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection
of the automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account
of any secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection
of the automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole
reason for its application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to
these provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who
has filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1 Maintenance of payments and cure or waiver of default, if any.
     Check all that apply. Only relevant sections need to be reproduced.
                      X      None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.


                                                                                                                                                   Page 2
            Case 19-02015-jw                 Doc 7        Filed 04/09/19 Entered 04/09/19 10:27:16                                Desc Main
                                                          Document      Page 4 of 11
Debtor ___________________________________________                                              Case Number _______________________
   _ 3.1(a) The debtor is not in default and will maintain the current contractual installment payments on the secured claims listed below, with any
changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed directly by the debtor.

        Name of Creditor                                                         Collateral




     _ 3.1(b) The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below, with
any changes required by the applicable contract and noticed in conformity with any applicable rules. The arrearage payments will be disbursed
by the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in the creditor’s allowed claim or as otherwise
ordered by the Court.


        Name of Creditor                   Collateral                    Estimated amount of               Interest rate            Monthly
                                                                         arrearage                         on arrearage             plan
                                                                                                           (if                      payment
                                                                                                           applicable)              on
                                                                                                                                    arrearage


                                                                                                            0%                      $
                                                                         Includes amounts                                           (or more)
                                                                         accrued through the
                                                                         [] payment

      ☐ 3.1(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in accordance
with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict between this document and
the Operating Order, the terms of the Operating Order control.



     ☐    3.1(d) The debtor proposes to engage in loss mitigation efforts with _________________________ according to the applicable guidelines or
procedures of the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

     Insert additional claims as needed.
     _ 3.1(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in Section
     1.3 of this plan is checked and a treatment is provided in Section 8.1.



3.2 Request for valuation of security and modification of undersecured claims. Check one.

     _ None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

      X The debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental secured claim listed
below, the debtor states that the value of the secured claim should be as set out in the column headed Estimated amount of secured claim. For
secured claims of governmental units, unless otherwise ordered by the Court after motion or claims objection filed after the governmental unit files
its proof of claim or after the time for filing one has expired, the value of a secured claim listed in a proof of claim filed in accordance with the
Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of the secured claim will be paid in full with interest
at the rate stated below.

           The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5.1 of
this plan. If the estimated amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its
entirety as an unsecured claim under Part 5.1 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on
the proof of claim controls over any contrary amounts listed in this paragraph.
          Holders of secured claims shall retain liens to the extent provided by 11 U.S.C. § 1325(a)(5)(B)(i). Secured creditors paid the full secured
claim provided for by this plan shall satisfy any liens within a reasonable time.




                                                                                                                                                     Page 3
               Case 19-02015-jw                 Doc 7     Filed 04/09/19 Entered 04/09/19 10:27:16                                Desc Main
                                                          Document      Page 5 of 11
Debtor ___________________________________________                                                      Case Number _______________________
 Name of             Estimated           Collateral            Value of            Amount of           Estimated           Interest rate       Estimated
 creditor            amount of                                 collateral          claims senior       amount of                               monthly
                     creditor’s                                                    to creditor’s       secured claim                           payment to
                     total claim                                                   claim                                                       creditor
                                                                                                                                               (disbursed by
                                                                                                                                               the trustee)



 Vanderbilt          $93,679.84          2010   Freedom        $30,000.00          $0.00               $30,000.00          6.0%                $598.00
 Mortgage                                Mobile   Home,                                                                                        (or more)
                                         Serial      No.
                                         ROC723363NCAB



3.3 Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.
     Check one.
     X      None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

           _    The claims listed below are being paid in full without valuation or lien avoidance.
These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or directly by
the debtor, as specified below. Holders of secured claims shall retain liens to the extent provided by 11 U.S.C. § 1325(a)(5)(B)(i). Secured creditors paid
the full secured claim provided for by this plan shall satisfy any liens within a reasonable time.


 Name of creditor                  Collateral                     Estimated amount of            Interest rate                    Estimated monthly
                                                                  claim                                                           payment to creditor
                                                                                                      6.0 %                       $
                                                                                                                                  (or more)


                                                                                                                                  Disbursed by
                                                                                                                                  x Trustee

                                                                                                                                  ☐ Debtor

Insert additional claims as needed.


3.4 Lien avoidance.
     Check one.
     X   None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
     The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

      _ The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which
the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or security interest securing
a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The amount of the
judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5.1 to the extent allowed. The amount, if any, of the
judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy
Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.


 Name of creditor and           Estimated             Total of all           Applicable            Value of               Amount of           Amount of lien
 description of property        amount of lien        senior/unavoidable     Exemption and         debtor’s interest      lien not            avoided
 securing lien                                        liens                  Code Section          in property            avoided (to be
                                                                                                                          paid in 3.2
                                                                                                                          above)




           Use this form for avoidance of liens on co-owned property only.


 Name of creditor       Total equity (value       Debtor’s equity    Applicable            Non-exempt         Estimated       Amount of         Amount of
 and description        of debtor’s               (Total equity      Exemption             equity             lien            lien not          lien avoided
                                                                                                                                                     Page 4
            Case 19-02015-jw                   Doc 7        Filed 04/09/19 Entered 04/09/19 10:27:16                                 Desc Main
                                                            Document      Page 6 of 11
Debtor ___________________________________________                                                        Case Number _______________________
 of property              property less           multiplied by        and Code            (Debtor’s                            avoided (to
 securing lien            senior/unavoidable      debtor’s             Section             equity less                          be paid in
                          liens)                  proportional                             exemption)                           3.2 above)
                                                  interest in
                                                  property)


 ______________           $___________            $__________          ____________        $___________        $_________       $__________       $__________


3.5 Surrender of collateral.
     Check one.
     X None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
     ☐ The debtor elects to surrender the collateral that secures the claim of the creditor listed below. The debtor requests that upon confirmation of this
plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be terminated in all respects. A copy of this
plan must be served on all co-debtors. Any creditor who has filed a timely proof of claim may file an amended proof of claim itemizing the deficiency
resulting from the disposition of the collateral within a reasonable time after the surrender of the property. Any such amended claim, if allowed, will be
treated in Part 5.1 below.

      Name of creditor                      Collateral
      ___________________                   ______________________


                 Treatment of Fees and Priority Claims
 Part 4:

4.1 General

The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular payments
on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the Court. Trustee’s
fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without postpetition interest.
4.2 Trustee’s fees
Trustee’s fees are governed by statute and may change during the course of the case.

4.3 Attorney’s fees

           a.     The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure statement
                  filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be disbursed by
                  the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall disburse a dollar
                  amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the balance of the attorney’s
                  compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining each month after payment of trustee
                  fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In instances where an attorney assumes
                  representation in a pending pro se case and a plan is confirmed, a separate order may be entered by the Court, without further notice,
                  which allows for the payment of a portion of the attorney’s fees in advance of payments to creditors.
           b.     If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                  applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held in
                  trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has received $______
                  and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $_______ or less.

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
     Check one.
     X The debtor is unaware of any priority claims at this time. If funds are available, the trustee is authorized to pay on any allowed priority claim without
further amendment of the plan.


     _   Domestic Support Claims. 11 U.S.C. § 507(a)(1):

            a.     Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to _________, at the rate of $NA or
                   more per month until the balance, without interest, is paid in full. Add additional creditors as needed.
            b.     The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis directly to the
                   creditor.
            c.     Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those obligations from property that
                   is not property of the estate or with respect to the withholding of income that is property of the estate or property of the debtor for payment
                   of a domestic support obligation under a judicial or administrative order or a statute.

           Other Priority debt. The trustee shall pay all remaining pre-petition 11 U.S.C. § 507 priority claims on a pro rata basis. If funds are available,
the trustee is authorized to pay on any allowed priority claim without further amendment of the plan.

                                                                                                                                                        Page 5
            Case 19-02015-jw                Doc 7        Filed 04/09/19 Entered 04/09/19 10:27:16                                Desc Main
                                                         Document      Page 7 of 11
Debtor ___________________________________________                                                     Case Number _______________________
4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
     Check one.
     X None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
    ☐ The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a governmental unit
and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision requires that payments in § 2.1 be for a term of
60 months; see 11 U.S.C. § 1322(a)(4).


     Name of creditor                                                               Amount of claim to be paid
     _____________________________________________                                  $ ____________________________
                                                                                             Disbursed by
                                                                                             ☐ Trustee
                                                                                             ☐ Debtor



  Part 5:      Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
     available after payment of all other allowed claims.

     x The debtor estimates payments of less than 100% of claims.
     _ The debtor proposes payment of 100% of claims.
     ☐ The debtor proposes payment of 100% of claims plus interest at the rate of ___%.

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

     X None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
     ☐ The debtor will maintain the contractual installment payments and cure, through the trustee, any prepetition default in payments on
the unsecured claims listed below.


 Name of creditor                     Current                                                                             Monthly payment on
                                      installment                                                                         arrearage to be
                                      payment                    Estimated amount of arrearage                            disbursed by the
                                      (paid    by                through month of filing or conversion                    trustee
                                      the debtor)




          Current installment payment          Estimated amount of arrearage       Monthly payment
                                     (paid by the debtor)                 through month of filing or                          on arrearage to be
                                                                          conversion                                          disbursed by the
                                                                                                                              trustee

     __________________________          $ ____________________                     $ ____________________                    $________________

                                                                                                                              (or more)
     5.3 Other separately classified nonpriority unsecured claims. Check one.
     X None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.
     ☐ The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows:

 Name of creditor                      Total amount to be paid on                    Interest rate
                                       the claim                                     (if applicable)


                                                                                                                                                   Page 6
            Case 19-02015-jw                 Doc 7        Filed 04/09/19 Entered 04/09/19 10:27:16                                 Desc Main
                                                          Document      Page 8 of 11
Debtor ___________________________________________                                                     Case Number _______________________
                                        $                                                 %




Specify the amount and frequency of payments and whether disbursed by the trustee or the debtor. ________________________________________


Provide a brief statement of the basis for separate classification and treatment. _________________________________


     ☐ Other. An unsecured claim is treated as set forth in section 8.1.    This provision will be effective only if the applicable box in Section 1.3 of this
     plan is checked and a treatment is provided in Section 8.1.



 Part 6:      Executory Contracts and Unexpired Leases


6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
     contracts and unexpired leases are rejected. Check one.

     _ None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
      X Assumed items. Current installment payments will be disbursed directly by the debtor, as specified below, subject to any contrary court order or
rule. Prepetition arrearage payments will be disbursed by the trustee unless otherwise ordered.


 Name of creditor                Description of leased             Current installment          Estimated amount of            Estimated monthly
                                 property or executory             payment                      arrearage through              payment
                                 contract                                                       month of filing or             on arrearage to be
                                                                                                conversion                     disbursed by the trustee




                                                                                                                                (or more)

 Part 7:      Vesting of Property of the Estate


7.1 Property of the estate will vest in the debtor as stated below:
     Check the applicable box:
    X    Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall remain with
         the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate. The debtor is
         responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the plan is intended to
         waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by the debtor.
    ☐       Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective only if
           the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.


 Part 8:      Nonstandard Plan Provisions


8.1 Check “None” or List Nonstandard Plan Provisions

     ☐ None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in this
form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.
The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.



8.1(a) Part 1 of this chapter 13 form plan indicates that all objections to the confirmation of the plan must be filed no
later than 7 days before the date set for the hearing on confirmation, unless otherwise ordered. In Operating Order
                                                                                                                                                      Page 7
            Case 19-02015-jw             Doc 7        Filed 04/09/19 Entered 04/09/19 10:27:16                           Desc Main
                                                      Document      Page 9 of 11
Debtor ___________________________________________                              Case Number _______________________
18-04, Judge Waites has otherwise ordered that all objections to the confirmation of a chapter 13 plan in cases before
him shall be filed with the Court no later than 21 days after the date of service of the plan. Therefore, all objections to
the confirmation of this chapter 13 plan must be filed with the Court no later than 21 days after the date of service of
this plan.

8.1 (b) The debtor specifically reserves any currently undiscovered or future claims, rights or causes of action the
debtor may have, regarding any issues not specifically addressed or determined by the plan, against any creditor or
other party in interest including, but not limited to, violations of applicable consumer protections codes and actions
under 11 U.S.C. §§542, 543, 544, 547 and 548.

8.1 (c) Debtor understands the following: (1) The obligations set forth in the plan, including the amount, method, and
timing of payments made to the Trustee or directly to creditors; (2) The consequences of any default under the Plan;
and (3) That debtor(s) may not agree to sell or sell property, employ professionals, incur debt (including modification
of debt), or request or agree to mortgage modification or other loss mitigation during the pendency of the case
without the advance authorization of the Bankruptcy Court.

8.1 (d)As a supplement to paragraph 3.2 and/or 3.3 – the creditor has thirty (30) days from the date of Discharge to
satisfy any liens on secured claims provided for and paid pursuant to the terms of this plan.


 Part 9:     Signature(s)


9.1 Signatures of the debtor and the debtor’s attorney

    The debtor and the attorney for the debtor, if any, must sign below.
      _/s/__Tiffany White____________________________________
    Tiffany White

  Date: __04/09/19_______________




      _/s/ Michael Matthews__________________________                 Date    ___04/09/19______________
       Michael Matthews   #10012


By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.



                                                 CERTIFICATE OF SERVICE

The above signing parties certify that the foregoing Notice, Plan and Motions was served on all creditors and parties in interest
entitled to such notice on the above stated date by first class mail. The list of the specific names and addresses of parties served
with the plan is attached to the plan filed with the Court.



                                                 /s/ Michael Matthews _____________________________
Date       04/09/19                                      Michael Matthews:




                                                                                                                                          Page 8
    Case 19-02015-jw   Doc 7   Filed 04/09/19 Entered 04/09/19 10:27:16   Desc Main
                               Document      Page 10 of 11

x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                        CREDIT COLLECTION SERVICES
                        ALLSTATE ESURANCE
                        725 CANTON STREET
                        NORWOOD MA 02062


                        FINANCIAL DATA SYSTEMS
                        LOWCOUNTRY WOMENS SPEC
                        1638 MILITARY CUTOFF ROAD STE 201
                        WILMINGTON NC 28403


                        FIRST PREMIER BANK
                        P O BOX 5529
                        SIOUX FALLS SD 57117


                        INTERNAL REVENUE SERVICE
                        P O BOX 7346
                        PHILADELPHIA PA 19101


                        JEFFERSON CAPITAL VERIZON WIRELESS
                        16 MCLELAND ROAD
                        SAINT CLOUD MN 56303


                        MICHAEL MATTHEWS ESQUIRE
                        2015 BOUNDARY STREET STE 319
                        BEAUFORT SC 29902


                        MUSC MEDICAL CENTER
                        P O BOX 931854
                        ATLANTA GA 31193


                        NAVY FEDERAL CREDIT UNION
                        P O BOX 3000
                        MERRIFIELD VA 22119


                        REGIONAL FINANCE
                        115 E RICHARDSON AVENUE
                        SUMMERVILLE SC 29483


                        RILEY POPE & LANEY LLC
                        P O BOX 11412
                        COLUMBIA SC 29205


                        SCA COLLECTION LOWCOUNTRY PATHOLOGY
                        P O BOX 876
                        GREENVILLE NC 27835
Case 19-02015-jw   Doc 7   Filed 04/09/19 Entered 04/09/19 10:27:16   Desc Main
                           Document      Page 11 of 11


                    SOUTH CAROLINA DEPT OF REVENUE
                    301 GERVAIS STREET
                    COLUMBIA SC 29214


                    SUMMERVILLE MEDICAL CENTER
                    295 MIDLAND PKWY
                    SUMMERVILLE SC 29485


                    UNITED STATES OF AMERICA
                    OFFICE OF THE ATTORNEY GENERAL
                    TENTH STREET AT CONSTITUTION AVENUE
                    WASHINGTON DC 20530


                    US ATTORNEY FOR SOUTH CAROLINA
                    1441 MAIN SSTREET STE 500
                    COLUMBIA SC 29201


                    US DEPARTMENT OF EDUCATION
                    121 S 13TH STREET
                    LINCOLN NE 68508


                    VANDERBILT MORTGAGE
                    P O BOX 9800
                    MARYVILLE TN 37802


                    WAKEFIELD AND ASSOCIATES ACS PRIM CARE
                    P O BOX 59003
                    KNOXVILLE TN 37950
